USCA4 Appeal: 20-7491      Doc: 26         Filed: 01/14/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7491


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MANUEL TABARES-CASTILLO, a/k/a Papa,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:12-cr-00088-BO-1)


        Submitted: December 13, 2021                                      Decided: January 14, 2022


        Before MOTZ, AGEE, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
        OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
        Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
        United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
        THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7491       Doc: 26          Filed: 01/14/2022       Pg: 2 of 3




        PER CURIAM:

               Manuel Tabares-Castillo appeals from the district court’s order denying his motion

        for compassionate release. Upon our review of the record, we affirm.

               The district court may reduce a term of imprisonment under 18 U.S.C.

        § 3582(c)(1)(A)(i), if “extraordinary and compelling reasons warrant such a reduction,”

        upon a motion by the Bureau of Prisons’ (BOP) Director or by the defendant after he has

        exhausted his administrative remedies with the BOP. 18 U.S.C. § 3582(c)(1)(A)(i). When

        deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a district court

        generally proceeds in three steps. See United States v. High, 997 F.3d 181, 185-86 (4th

        Cir. 2021). First, the court determines whether “extraordinary and compelling reasons”

        support a sentence reduction. 18 U.S.C. § 3582(c)(1)(A)(i); High, 997 F.3d at 186. Next,

        the court considers whether “a [sentence] reduction is consistent with applicable policy

        statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii); High,

        997 F.3d at 186. Finally, if the court finds that extraordinary and compelling reasons

        warrant relief, the court must consider the 18 U.S.C. § 3553(a) sentencing factors “in

        deciding whether to exercise its discretion to reduce the defendant’s term of

        imprisonment.” High, 997 F.3d at 186.

               We review a district court’s denial of a motion for compassionate release for abuse

        of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam). A

        court abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

        recognized factors constraining its exercise of discretion, relies on erroneous factual or

        legal premises, or commits an error of law. Id. at 332. When considering a defendant’s

                                                        2
USCA4 Appeal: 20-7491      Doc: 26         Filed: 01/14/2022      Pg: 3 of 3




        motion for compassionate release, a court must “‘set forth enough to satisfy [our] court that

        [it] has considered the parties’ arguments and has a reasoned basis for exercising [its] own

        legal decisionmaking authority,’ so as to ‘allow for meaningful appellate review.’” High,

        997 F.3d at 190 (quoting Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018)

        (emphasis omitted)).

               We conclude that the district court did not abuse its discretion when it determined

        that, despite Tabares-Castillo’s health, the § 3553(a) sentencing factors weighed against

        granting compassionate release. Accordingly, we affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




                                                     3